Appeal Ordered Withdrawn and Opinion issued September 2, 1999




                                            In The

                                  Court of Appeals
                       itftftlf i3tstrttt of ulexas at Dallas
                                     No. 05-99-01292-CR
                                     No. 05-99-01293-CR



                            DAVID WAYNE SHARP, Appellant

                                               V.


                                STATE OF TEXAS, Appellee


                          On Appeal from the 382ml District Court
                                   Rockwall County, Texas
                          Trial Court Cause No. 2-99-38 & 2-99-40


                              OPINION PER CURIAM

                 Before ChiefJustice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
this decision be certified below for observance. See TEX. R. Ai'P. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
TEX. R. APP. P. 47
                                                                                     5f/</dfr   z


                                   Fifth Court of Appeals
                               Case Attorney Address List
                                                                                 Page:    1
                                                                   Date Printed: 09/02/1999


                 Case Number: 05-99-01292-CR       Date Filed: 08/05/1999


Style: Sharp, David Wayne
      v.

      The State of Texas


Trial Judge:
Trial Court Reporter:
Trial Court:          382ND DISTRICT COURT Trial County: ROCKWALL

APP   Celia M. Sams
      ATT 004722100
      Attorney at Law
      P. O. Box 775
      Rowlett, TX 75030-0775
      Phone 972/475-7476
      Fax


STA   Galen Ray Sumrow
      ATT 019511375
      Assistant District Attorney
      Rockwall County Courthouse
      1101 Ridge Road, Suite 105
      Rockwall, TX 75087
      Phone 972/882-0201
      Fax 214/722-5812